Citation Nr: 0426793	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for polymyositis 
(inclusion body myositis), claimed as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to June 
1952.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that denied on the merits entitlement 
to service connection for polymyositis (inclusion body 
myositis), claimed as due to exposure to ionizing radiation.

Entitlement to service connection for polymyositis, claimed 
as due to exposure to ionizing radiation, was denied in a 
Board decision dated in December 1998.  The issue has 
accordingly been recharacterized on the title page as a claim 
to reopen.  

In May 2004, the veteran and his spouse appeared at the Fort 
Harrison RO and testified at a videoconference hearing before 
the undersigned Acting Veterans Law Judge sitting at the 
Central Office in Washington, DC.  A transcript of the 
hearing is of record.

At the May 2004 hearing, the veteran, with the assistance of 
his accredited representative, withdrew the issues of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for deterioration of the 
teeth, claimed as due to exposure to ionizing radiation; 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for heart 
disease, claimed as due to exposure to ionizing radiation; 
whether new and material evidence has been received to reopen 
a claim of  entitlement to service connection for 
cerebrovascular accident, claimed as due to exposure to 
ionizing radiation; and whether new and material evidence has 
been received to reopen a claim of  entitlement to service 
connection for blood disorder manifested by abnormal clotting 
factor, claimed as due to exposure to ionizing radiation.  
Transcript, p. 8.  Accordingly, these issues are not before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A remand is required in this case.  The most recent 
supplemental statement of the case (SSOC) was issued in March 
2003.  Although the veteran waived initial RO consideration 
of evidence he submitted in May 2004, the record contains 
evidence, such as an April 2003 VA examination report, which 
was also associated with the claims file after the March 2003 
SSOC.  The agency of original jurisdiction (the RO) has not 
reviewed this evidence and has not prepared an SSOC 
discussing this evidence.  See 38 C.F.R. § 19.31 (2003).  
This should be accomplished on remand.

In November 2003, the veteran was given a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter.  The notice 
letter is inadequate in the instant case as it fails to 
discuss the evidence needed to substantiate a request to 
reopen a finally denied claim of service connection.  The 
veteran should be provided a letter which fully addresses the 
notice requirements as set forth in 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) pertaining to the 
claim of whether new and material evidence has been submitted 
to reopen the claim of service connection for polymyositis 
(inclusion body myositis).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  With respect to the claim as to whether 
new and material evidence has been received 
to reopen the claim of service connection 
for polymyositis (inclusion body myositis), 
the RO should send an appropriate letter to 
the appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise the 
appellant of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what evidence 
VA will attempt to obtain.  In the letter, 
the veteran should also be told to provide 
any evidence in his possession that 
pertains to his claim.

2.  Recharacterize the issue as a claim 
to reopen and readjudicate the claim, 
with application of all appropriate laws 
and regulations, and consideration of 
any additional information obtained 
since the issuance of the March 2003 
SSOC.  If the decision remains adverse 
to the veteran, furnish him and his 
representative an SSOC and afford a 
reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



